DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-19 of U.S. Application No. 16/247,034 filed on 01/14/2019 have been examined.
The amendment filed on 01/20/2021 has been entered and fully considered.
Terminal Disclaimer filed and approved on 01/19/2021.
Claims 1-19 are pending in Instant Application.

Response to Arguments
In regards to rejection under Double Patenting: Applicant’s filing of the Terminal Disclaimer on 01/19/2021 has been fully considered and approved on 01/19/2021. The previous Double Patenting rejection to claims 1-3, 5-13, and 15-19 have been withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/25/2021is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-19 is allowed.
The closest prior art of record is Siegel et al. [USPGPub 2015/0370251], hereinafter referred to as Siegel.
Siegel disclose an apparatus for centralized control of a vehicle, comprising: 	a processing circuitry; and 	a memory, the memory containing instructions that, when executed by the processing circuitry, configure the apparatus to: 	establish control of a vehicle, wherein establishing the control further includes determining a set of instructions for controlling the vehicle, wherein the apparatus is configured to control the vehicle based on the determined set of instructions; and 	send, to the vehicle, control instructions for navigating to the first location and control instructions for navigating from the first location to the second location based on the mission plan.
As per claims 1 ,10, and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determine, for a node, a subset of the set of instructions for controlling the vehicle; generate a mission plan for the vehicle based on a request from the node when the request is valid, wherein the request indicates a requested navigation from a first location to a second location, wherein the request is not valid when the requested navigation is not in the subset of instructions.
Claims 2-19 depend from claim 1 and claims 12-19 depend from claim 11 would therefore also be allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662